NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      LYDIA ROSIE RYAN, Appellant.

                             No. 1 CA-CR 15-0392
                               FILED 5-26-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201301362
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Eric K. Knobloch
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. RYAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Andrew W. Gould joined.


J O H N S E N, Judge:

¶1            Lydia Rosie Ryan appeals her convictions and resulting
sentences for possession of dangerous drugs for sale, a Class 2 felony, and
possession of drug paraphernalia, a Class 6 felony. For the reasons that
follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Surveillance video at a casino showed a small plastic bag fall
out of Ryan's pocket, apparently without her knowledge.1 Suspecting the
bag contained drugs, a casino employee contacted police. In the meantime,
casino staff recovered the bag. When an officer arrived, casino staff gave
him the bag and showed him the video. The officer contacted Ryan and
took her to the police station. In her purse, police found a digital scale and
a plastic container containing a crystal substance, which Ryan identified as
methamphetamine. Ryan also admitted she had more drugs on her person
and handed the officer four small bags.

¶3             At trial, a crime laboratory employee testified three of the
bags contained methamphetamine and that the bags weighed, respectively,
3.49 grams, 3.65 grams and 2.92 grams. The witness also testified the plastic
container held 2.73 grams of methamphetamine. A drug sales investigation
(narcotics) officer testified that the quantity of methamphetamine a suspect
possesses is one of the most significant indicators of whether the person is
selling drugs: "We start looking at a sales case at usually 3.5 grams, just
because that's a large quantity for just a user to have. Generally speaking,
an average user will use one-tenth of a gram of methamphetamine at a
time."




1      We view the facts in the light most favorable to sustaining the
verdicts and we resolve all reasonable inferences against Ryan. See State v.
Nelson, 214 Ariz. 196, 196, ¶ 2 (App. 2007).


                                      2
                              STATE v. RYAN
                            Decision of the Court

¶4            A jury found Ryan guilty of possession of dangerous drugs
for sale and possession of drug paraphernalia. The court sentenced her to
concurrent terms of incarceration, the longer of which was five years. Ryan
timely appealed. We have jurisdiction pursuant to Article 6, Section 9, of
the Arizona Constitution and Arizona Revised Statutes ("A.R.S.") sections
12–120.21(A)(1) (2016), 13–4031 (2016) and –4033(A)(1) (2016).2

                               DISCUSSION

¶5           On appeal, Ryan does not contest her paraphernalia
conviction, but she argues the evidence was insufficient to support her
conviction for possession of dangerous drugs for sale. She contends the
drugs could have been for her personal use, and that the State presented no
evidence to show she intended to sell the drugs.

¶6            The sufficiency of evidence to support a conviction is a
question of law that we review de novo. State v. West, 226 Ariz. 559, 562, ¶ 15
(2011). We will uphold a jury's verdict when it is supported by substantial
evidence. See State v. Scott, 177 Ariz. 131, 138 (1993). "Substantial evidence
is proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant's guilt beyond a reasonable doubt." State v.
Spears, 184 Ariz. 277, 290 (1996). We will not reverse a conviction unless
there is a "complete absence of probative facts to support [the jury's]
conclusion." State v. Mauro, 159 Ariz. 186, 206 (1988).

¶7            On review, we do not distinguish between the probative
value of direct and circumstantial evidence. State v. Bible, 175 Ariz. 549, 560
n.1 (1993). Moreover, the State does not need to "negate every conceivable
hypothesis of innocence when guilt has been established by circumstantial
evidence." State v. Nash, 143 Ariz. 392, 404 (1985).

¶8            Ryan was convicted under A.R.S. § 13-3407(A)(2) (2016),
which requires proof a defendant knowingly possessed a dangerous drug
for sale. According to the narcotics officer who testified, possession of more
methamphetamine than the typical personal-use amount is evidence the
suspect possessed the drug for sale. The officer testified the quantity
possessed is the most important indicator of drug sales and any amount of
methamphetamine greater than 3.5 grams may indicate possession for sale.
The officer also testified that a suspect's possession of items such as
packaging materials, pay/owe ledgers or a drug scale also supports the


2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      3
                             STATE v. RYAN
                           Decision of the Court

conclusion the suspect possessed the drug for sale. Additionally, the officer
testified that a suspect's possession of methamphetamine without a syringe
or other device by which the drug can be used can show the suspect
possessed the drug for sale.

¶9            At the time of her arrest, Ryan had on her person more than
12 grams of methamphetamine, considerably more than the average
personal-use amount of one-tenth of a gram. Further, the drugs were
separated in small plastic bags, and according to the narcotics officer who
testified, it is uncommon for a user to carry several packages of
methamphetamine of varying weights. Additionally, no device was found
on Ryan or in her purse by which she could have used the drug. Ryan also
carried a digital scale in her purse, another indicator she was selling.

                              CONCLUSION

¶10          Based on all the evidence at trial, a reasonable juror could find
Ryan was selling methamphetamine. Accordingly, we affirm Ryan's
convictions and resulting sentences.




                                   :ama




                                      4